Civil action to recover funeral benefits.
Henry A. Gurley was a member of "Dilworth Council No. 12," Jr. O. U. A. M., and as such was enlisted in the Funeral Benefit Department of the defendant National Council. He died on 4 September, 1937, leaving the plaintiff his surviving widow, legal dependent and beneficiary. She brings this action to recover funeral benefits.
Upon denial of liability and issues joined, there was a verdict and judgment for plaintiff, from which the defendant appeals, assigning errors.
The case was tried under and is controlled by the decisions in Evans v.Junior Order, 183 N.C. 358, 111 S.E. 526; Witty v. Junior Order, ibid., 679, 111 S.E. 721; and Hancock v. National Council of Junior Order,180 S.C. 518, 186 S.E. 538. The questions involved are fully discussed in these late cases, and it would serve no useful purpose to reiterate here what has been so recently said in these decisions.
The verdict and judgment will be upheld.
No error.